Title: To John Adams from J. Loring Child, 18 December 1820
From: Child, J. Loring
To: Adams, John


				
					Sir,
					Augusta Decr 18th 1820
				
				In this town on the 1st of October 1819 an “Athenaeum” was established with a view to extend the means of useful knowledge in this section of our Country. It being the first of the kind in the new state, a laudable zeal has been manifested on the part of its friends and patrons, which encourages the belief that ere long it will hold a respectable rank with other similar institutions. The collection, although at present not large is fast increasing. It is strongly desired by its friends, that every thing American should be obtained and preserved on our shelves—particularly whatever shall have a tendency to perpetuate the recollection of those distinguished men who have held high rank in our Infant Republic & whose characters posterity will delight to cherish in grateful remembrance. Among this number we recognize your name. We have thought it not improper to say to you that as yet we have not been able to obtain your writings and to request if it is consonant with your feelings that you would favor this Institution with a copy. We have presumed that you have in possession, problably, spare copies.With Sentiments of sincere respect / Your Obt Servt
				
					J Loring Child.Per. order.
				
				
			